DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the claims of Group I, claims 1-10 and 20 in the reply filed on 05/31/2022 is acknowledged.
Claims 11-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected ‘a control method of a washing machine (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 5 recite the limitation “arrangement of the laundry being in a ring shape” and “arrangement of the laundry being in a circular shape” in lines 3-4. It is not very clear what the Applicant implies by saying laundry arrangement is that of circular shape or ring shape (which is also a circular shape) as the axis or the region around which the laundry assembles itself into circular/ring shape is not defined (from the specification (Fig. 18) it appears that the laundry assembles itself into circular/ring shape around the pulsator which is however not claimed), rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 8-10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (KR20160061696A). 
Regarding claims 1, 2, 10 and 20, Bae et al. teaches a washing machine 1 with a cabinet 10 with an upper portion opening (Fig.1) within which is a 5 tub 20 (outer tub), containing drum 30 (inner tub) [0035]; a drive motor 40 to rotate the drum 30[0038]; a camera 80 installed in top cover 50 [0046] for photographing the inside of the tub 20 [0045] Fig.1 and a controller 81/processor  to control drive motor 40 to control the RPM of drum 30 i.e. The RPM of the drive motor can be controlled to increase or decrease by a vibration amount or vibration displacement of the tub 20 based on the image photographed by the camera 80, [0098] Fig. 5,6, memory 83 to store vibration data that in-turn controls the motor [0050], and the controller (electrically) connected to the camera and the motor) [0045].
When the dehydration stroke (spinning) is started, the drum 30 is accelerated and rotated to a reference RPM (S11) [0076]. During dehydration stroke [0080-0083], the controller 81 adjusts the RPM of the drum 30 so that the drum 30 rotates at a higher RPM than the reference RPM (R2- second rotational speed) and the RPM of the drive motor 40 is increased to maximum RPM (R1-first rotational speed) [0084], 
    PNG
    media_image1.png
    446
    523
    media_image1.png
    Greyscale
the controller then determines the amount of vibration of the tub in the image photographed by the camera and when the determined vibration amount exceeds the first reference vibration amount. It may include the step of lowering the RPM of the drum than the reference RPM (i.e. to R3- third rotational speed) [0022] (R3<R2<R1 [0076], annotated Fig. 5 to the right).
 Regarding claims 8-9, Bae et al. teaches the camera 80 photographs a region with in the tub 20 , by setting a region of interest (ROI) with in a predetermined region of the tub 20 [0047] (predetermined region could mean central portion of the image of the inside of the inner tub) the region of interest may have a protruding portion (e.g. pulsator which is in the central portion of the image of the inside of the inner tub), a recessed portion, a pattern other than the region of interest, and a different surface (e.g. bend) or a different color from the tub 20 [0048] (all of which can potentially include central portion of the image of the inside the tub/bottom of the tub), the controller 81 determines vibration displacement between successive image frames (by extracting an edge from an image photographed by the camera 80) [0047], and determines the vibration amount of the tub (for example VDd ) [0047] since memory 83 has multiple reference vibration displacements/amounts (for example VDref1 etc.) stored, the controller compares (VDd ) with (VDref ) 
if successive images in the ROI are same then VDd = VDref1, speed is increased to R1 (max RPM) [0012] (increase to R1 in response to the image at the ROI being the same as an image of a bottom of the inner tub)
if successive images in the ROI are different then VDd > VDref1, RPM is lowered [0022] (setting the rotational speed to R2 in response to 30the image at the ROI being different from an image of a bottom of the inner tub).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-6 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR20160061696A) and in view of Kim et al. (US-20210207304-A1).
 Regarding claims 3, Bae teaches that the controller 81 extracts an edge from an image photographed by the camera 80 to determine vibration displacement between successive image frames [0047]. Since the inside of tub would typically include laundry, the controller of Bae is a capable of comparing (processing) successive laundry image frames photographed by the camera 80.
However, Bae does not explicitly teach that controller is configured to identify an arrangement of laundry based on a processing of the image of the inside of the inner tub captured by the camera.
Kim et al. teaches via Figs. 1, 5-7, a washing machine with camera 100 that captures images of the laundry when the laundry is located the position A and when the laundry is located at the position B (laundry arrangement of A would be different from B Fig. 6) [0134] and also analyzes several other properties including laundry shape, volume, contour etc. [0155] [0159].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Bae with the control method of Kim such that the laundry arrangement can be identified based on captured image all in order to achieve the predictable result of analyzing the properties of laundry in a short period of time without increasing the total washing time period [0046, Kim].
Regarding claims 4-5, the combination of Bae and Kim teaches the washing machine detailed above. Bae as detailed before teaches that the controller 81 controls the RPM of the motor (increase to R1, decrease to R2/3 etc.) based on vibrational displacement from a processed image of the inside of the tub. 
Bae does not explicitly teach that the controller controls the motor to increase the rotational speed of the inner tub to the first rotational speed in response to the arrangement of the laundry being in a ring shape or to the second rotational speed in response to the arrangement of the laundry being in a circular shape.
Kim as detailed previously teaches laundry positional arrangement and teaches laundry being arranged in circular fashion (Fig. 7c) or ring shape (laundry sticking to drum and forming partial ring) (Fig. 5a-c) [0141].
The modified washing machine of Bae and Kim is fully capable of comparing increasing/decreasing RPM to first/second rotational speed in response to laundry arranged in circular/ring fashion respectively.
Regarding claims 6, Bae teaches that the controller 81 is capable of comparing pre-stored reference images and acquired images, the controller 81 may extract an edge from an image photographed by the camera 80 to determine vibration displacement between successive image frames [0047]. On the other hand, as detailed previously, the controller of Kim is capable of determining arrangement of laundry based on the same captured images. 
The modified washing machine of Bae and Kim is fully capable of comparing pre-stored and acquired images and thereby determining arrangement of laundry. 
Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR20160061696A) and Kim et al. (US-20210207304-A1) and further in view of Cho et al. (US 20150347847 A1).
Regarding claim 7, the combination of Bae and Kim teaches the washing machine detailed above. Both Bae and Kim do not explicitly teach a communication circuitry configured to communicate with a server device, wherein the controller is configured to control the communication circuitry to 15transmit the image of the inside of the inner tub to the server device and the controller is configured to receive information on the arrangement of the laundry accommodated in the inner tub from the server device through the communication circuitry.
Cho teaches a image processing method and electronic device  implementing the same (i.e. communication circuitry) for a  washing machine [0036] with an input unit including a camera configured to capture an image of the object, a memory configured to store data about the motion of the object, a wireless communication unit configured to communicate with a server 106, and a processor (controller) configured to control the, the input unit, the memory, the display module, and the wireless communication unit. In this electronic device, the processor may be further configured to sequentially receive the captured frame from the camera, to determine whether a frame of the received frame satisfies a certain condition, to recognize the object in the frame when the certain condition is satisfied [0006] [0012] (claim 5 of Cho, Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Bae and Kim with the image processing method that includes communication (sending and receiving images) with a server as taught by Cho so as to transmit the image of the inside of the inner tub to the server device and the controller is configured to receive information on the arrangement of the laundry accommodated in the inner tub from the server device through the communication circuitry all in order to achieve the predictable result of reducing the heavy burden of continuously processing image frames when electronic device directly performs the recognition of an object without using the server and by implementing a server and a communication implementation method thereof [0007, Cho].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711